Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 1 of 22 PageID #: 3432




                             UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                    LAFAYETTE DIVISION

   TURBINE POWERED                               *        CIVIL ACTION NO: 6:20cv00986
   TECHNOLOGY, LLC,                              *
                                                 *        JUDGE MICHAEL J. JUNEAU
                                Plaintiff,       *
                                                 *        MAGISTRATE JUDGE
   VERSUS                                        *        CAROL WHITEHURST
                                                 *
   DAVID CROWE, KENNETH                          *
   BRACCIO, DANIEL FOLEY,                        *
   GEORGE JACKSON, KENT                          *
   ELLSWORTH, ARIZONA                            *
   TURBINE TECHNOLOGY, L.L.C.,                   *
   ARIZONA TURBINE TECHNOLOGY,                   *
   INC., ADVANCED TURBINE                        *
   SERVICES, L.L.C., & TURBINE                   *
   INTEGRATED POWER SYSTEMS,                     *
   L.L.C.,                                       *
                                                 *
                                Defendants.
                                                 *
   * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

                                 RESPONSE TO REMOVAL ORDER

         Defendants Kenneth Braccio and Advanced Turbine Services, L.L.C., through their

  undersigned counsel, respectfully submit this response to this Court’s Removal Order (R. Doc. 6)

  and 28 U.S.C. § 1447(b).

         A.     A list of all attorneys involved in the case and the parties they represent.


                •       Counsel for Turbine Powered Technology, LLC

                        D.C. Panagiotis, Esq.
                        The Panagiotis Firm
                        1540 West Pinhook Road
                        Lafayette, LA 70503
                        (337) 264-1516
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 2 of 22 PageID #: 3433




                    Kevin P. Merchant, Esq.
                    Cliff A. Lacour, Esq.
                    Neuner Pate
                    One Petroleum Center, Suite 200
                    1001 West Pinhook Road
                    Lafayette, Louisiana 70503
                    (337) 237-7000


              •     Counsel for Kenneth Braccio and Advanced Turbine Services, LLC

                    Jennifer L. Thornton, Esq.
                    William M. Ross, Esq.
                    Christian S. Chaney, Esq.
                    Patrick M. Bollman, Esq.
                    Stanley, Reuter, Ross, Thornton & Alford, LLC
                    909 Poydras Street, Suite 2500
                    New Orleans, LA 70112
                    (504) 523-1580


              •     Counsel for Daniel Foley and George Jackson

                    Ryan M. Goudelocke, Esq.
                    Durio, McGoffin, Stagg & Ackermann
                    220 Heymann Boulevard
                    Lafayette, LA 70503
                    (337) 233-0300


              •     Counsel for David Crowe and Arizona Turbine Technology, Inc.

                    Adam G. Young, Esq.
                    John Alden Meade, Esq.
                    Meade Young, LLC
                    556 Jefferson Street, Box 7
                    Lafayette, LA 70501
                    (337) 534-0200

                    S. Patrick Skiles, Esq.
                    Ramsay, Skiles & Streva
                    1915 Highway 182
                    Morgan City, LA 70380
                    (985) 395-9247




                                              2
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 3 of 22 PageID #: 3434




                         T. Taylor Townsend, Esq.
                         T. Taylor Townsend, LLC
                         320 St. Denis Street
                         PO Box 784
                         Natchitoches, LA 71458-0784
                         (318) 238-3612

         B.      Copies or electronic images of all records and proceedings occurring in the
                 State Court prior to removal, arranged by order of filing date.

         Copies of all records and proceedings occurring in Sixteenth Judicial District Court for the

  Parish of St. Mary, State of Louisiana and arranged by order of filing date are attached hereto in

  globo as Exhibit A. At the time of removal, Mr. Braccio and ATS’s Motion to Compel and for

  Additional Interrogatories and its Re-Urged Motion to Compel Discovery Responses as well as

  Turbine Powered Technology LLC’s Motion to Compel Discovery Responses were pending before

  the State Court. As for their motions, Mr. Braccio and ATS will refile their motions and request a

  hearing if appropriate upon the Court’s determination of the currently pending motion to remand.

         Copies of the records and proceedings arranged by order of filing date also are attached

  here for those proceedings occurring in First Circuit Court of Appeal, State of Louisiana, Docket

  Nos. 2018-CA-0881 (Exhibit B), 2018-CW-0537 (Exhibit C), 2020-CW-0170 (Exhibit D), and

  2020-CW-0553 (Exhibit E). 1 And, copies of the records and proceedings occurring in the Supreme

  Court of the State of Louisiana are attached hereto as Exhibit F.




         1
           The state court had granted Mr. Braccio and ATS a suspensive appeal, and Mr. Braccio
  and ATS had posted the required bond prior to removal. At the time of removal, however, that
  appeal had not yet been lodged with the First Circuit Court of Appeal by the Clerk of Court for the
  Sixteenth Judicial District Court for the Parish of St. Mary.


                                                   3
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 4 of 22 PageID #: 3435




         C.         A list of all documents included in the State Court record, arranged by order
                    of filing date.

         The following documents constitute the record with the Sixteenth Judicial District Court

  for the Parish of St. Mary, State of Louisiana:

              1.          11-07-2016 Petition for Damages and Injunctive Relief
              2.          11-07-2016 Application for Temporary Restraining Order and for
                          Preliminary Injunction
              3.          11-07-2016 Temporary Restraining Order
              4.          11-07-2016 Request for Notice of Trial Date
              5.          12-16-2016 Affidavit of Long Arm Service Upon Kent Ellsworth
              6.          12-16-2016 Affidavit of Long Arm Service Upon Kenneth M. Braccio
              7.          12-16-2016 Affidavit of Long Arm Service Upon Arizona Turbine
                          Technology, LLC
              8.          01-03-2017 Memorandum in Support of Long Arm Service
              9.          01-03-2017 Affidavit of Long Arm Service Upon Arizona Turbine
                          Technology, LLC
              10.         01-03-2017 Affidavit of Long Arm Service Upon Advanced Turbine
                          Services, LLC
              11.         01-03-2017 Affidavit of Long Arm Service Upon Turbine Integrated Power
                          Systems, LLC
              12.         01-03-2017 Exhibits Offered for Preliminary Injunction Hearing
              13.         01-06-2017 Motion for Default Judgment
              14.         01-06-2017 Order Granting Preliminary Default
              15.         01-19-2017 Affidavit of Long Arm Service Upon David Crowe
              16.         02-10-2017 Motion, Ex Parte Motion for and Judgment of Dismissal
                          without Prejudice pursuant to Louisiana Code of Civil Procedure Article
                          1671
              17.         02-10-2017 Judgment regarding Ex Parte Motion for and Judgment of
                          Dismissal Without Prejudice
              18.         03-06-2017 Affidavit of Long Arm Service Upon Kent Ellsworth



                                                    4
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 5 of 22 PageID #: 3436




           19.      03-06-2017 Rule to Show Cause Why Defendants Should Not Be Held in
                    Contempt & Motion for Inventory of Assets
           20.      03-06-2017 Order for Rule to Show Cause Why Defendants Should Not Be
                    Held in Contempt & Motion for Inventory of Assets
           21.      03-06-2017 Declinatory Exception of Lack of Personal Jurisdiction and
                    Dilatory Exception of Prematurity. Order, and Memorandum in Support
           22.      03-09-2017 Affidavit of Long Arm Service Upon Arizona Turbine
                    Technology, Inc.
           23.      03-09-2017 Affidavit of Long Arm Service Upon Arizona Turbine
                    Technology, LLC
           24.      03-09-2017 Affidavit of Long Arm Service Upon Kenneth M. Braccio
           25.      03-09-2017 Affidavit of Long Arm Service Upon Advanced Turbine
                    Services, LLC
           26.      03-09-2017 Affidavit of Long Arm Service Upon Turbine Power Integrated
                    Power Systems, LLC
           27.      03-14-2017 Declinatory Exception of Lack of Personal Jurisdiction and
                    Order
           28.      04-25-2017 Declinatory Exception of Insufficiency of Citation and Service
                    of Process, Dilatory Exceptions of Vagueness or Ambiguity, Improper
                    Culmination of Actions and Improper Joinder of Parties and Peremptory
                    Exception of No Cause of Action and Memorandum in Support
           29.      04-24-2017 Motion and Order to Enroll Counsel
           30.      04-25-2017 Judgment of Default Signed April 24, 2017 regarding Plaintiff’s
                    Motion for Confirmation of Judgment and Motion for Default Judgment
           31.      04-26-2017 Memoranda in Support of Rule to Show Cause Why
                    Defendants Should Not Be Held in Contempt & Motion for Inventory of
                    Assets
           32.      05-04-2017 Memorandum in Opposition to Exceptions of Donald Foley
           33.      05-04-2017 Motion and Order for Expedited Hearing
           34.      05-04-2017 Motion and Order to Continue Hearing on Exceptions of
                    Donald Foley
           35.      05-04-2017 Memorandum in Opposition to Declinatory Exception of Lack
                    of Personal Jurisdiction and Dilatory Exception of Prematurity
           36.      05-04-2017 Memorandum in Opposition to Motion to Continue Hearing


                                             5
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 6 of 22 PageID #: 3437




           37.      05-11-2017 Extract of Minutes
           38.      05-12-2017 Notice of Judgment signed April 24, 2017
           39.      05-19-2017 Third Party Petition filed by David Crowe
           40.      05-23-2017 Ex Parte Motion and Order to Appoint Private Process Server
           41.      05-23-2017 Ex Parte Motion and Order to Amend Petition
           42.      05-23-2017 Amended Petition for Damages and Injunctive Relief
           43.      05-26-2017 Certificate Signed by Cliff Dressel and Vincent Borne
           44.      05-26-2017 Motion to Dissolve Preliminary Injunction and for Damages,
                    Order, and Memorandum in Support
           45.      05-31-2017 Supplemental Memorandum in Support of Exceptions
           46.      05-31-207 Motion to Bifurcate and Continue Hearing on Damages and
                    Order
           47.      06-02-2017 Reply Memorandum Regarding Exception of No Cause of
                    Action
           48.      06-06-2017 Motion to Compel Discovery, Order, and Memorandum in
                    Support
           49.      06-09-2017 Motion for Sanctions and Order
           50.      06-09-2017 Ex Parte Motion to Appoint Private Process Server and Order
           51.      06-12-2017 Memorandum in Opposition to Motion to Bifurcate
           52.      06-12-2017 Supplemental Memorandum in Opposition to Exceptions of
                    Donald Foley
           53.      06-12-2017 Memorandum in Opposition to Motion to Dissolve Preliminary
                    Injunction
           54.      06-13-2017 Affidavit of Service on George Jackson
           55.      06-13-2017 Affidavit of Service on Donald Foley
           56.      06-13-2017 Reply Memorandum in Support of Motion to Dissolve
                    Preliminary Injunction
           57.      06-13-2017 Notice of Deposition of Keven Michael Smith
           58.      06-23-2017 Local Rule 3.1 List of Collateral Proceedings Appended to
                    Notice of Removal
           59.      06-23-2017 Notice of Removal


                                            6
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 7 of 22 PageID #: 3438




           60.      07-17-2017 Reasons for Judgment regarding Plaintiff’s Motion to Remand
           61.      07-17-2017 Judgment regarding Plaintiff’s Motion to Remand
           62.      02-26-2018 Remand Order from Western District of Louisiana
           63.      02-26-2018 Judgment on Rule to Show Cause signed March 2, 2018
           64.      02-28-2018 Second Amended Petition for Damages and for Injunctive
                    Relief
           65.      03-02-2018 Judgment regarding Exceptions
           66.      03-02-2018 Ex Parte Motion to Correct the Record and Order (Denied)
           67.      03-06-2018 Petition for Appeal and Order
           68.      03-06-2018 Motion for Stay Pending Appeal, Order, and Memorandum in
                    Support
           69.      03-08-2018 Motion and Order to Set Hearing on Rule for Contempt
           70.      03-08-2018 Memorandum in Support of Rule to Show Cause
           71.      03-08-2018 Motion to Place Documents Under Seal & Motion for
                    Protective & Sealing Order and Order
           72.      03-08-2018 Motion to Set Hearing & Memorandum in Opposition to
                    Motion to Stay Pending Appeal and Petition for Appeal, Order, and
                    Memorandum in Support
           73.      03-09-2018 Order to Show Cause regarding Plaintiff’s Motion to Place
                    Documents Under Seal and Motion for Protective Order and Sealing Order
           74.      03-26-2018 Hearing Transcript
           75.      03-28-2018 Order of Appeal
           76.      03-29-2018 Answer and Affirmative Defenses to Third Party Petition
           77.      04-02-2018 Judgment regarding Defendants’ Motion to Dissolve
                    Preliminary Injunction
           78.      04-02-2018 Reasons for Judgment regarding Motion to Dissolve
                    Preliminary Injunction and for Damages
           79.      04-02-2018 Notice of Judgment
           80.      04-03-2018 Notice of Appeal
           81.      04-05-2018 Order on Motion for Contempt
           82.      04-05-2018 Memorandum Regarding Penalties for Contempt of Court


                                            7
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 8 of 22 PageID #: 3439




           83.      04-10-2018 Request for Notice
           84.      04-11-2018 Notice of Judgment signed April 9, 2018
           85.      04-11-2018 Notice of Judgment signed July 17, 2018
           86.      04-23-2018 Memorandum in Opposition to Motion to Stay Pending Appeal
           87.      04-26-2018 Motion for Continuance and Order
           88.      04-27-208 Notice of Intent to Seek Supervisory Writs and Order
           89.      04-27-2018 Motion for Protective Order
           90.      04-27-2018 Motion for Summary Judgment Memorandum in Support and
                    Exhibits
           91.      04-27-2018 Notice of Intent to Seek Supervisory Writs
           92.      05-01-2018 Transcript of Motion Hearings
           93.      05-01-2018 Transcript on Plaintiff’s Motion for Contempt
           94.      05-01-2018 Motion for Protective Order with Signed Rule to Show Cause
                    and Memorandum in Support and Exhibits
           95.      05-01-2018 Motion for Summary Judgment with Signed Rule to Show
                    Cause and Memorandum in Support with Exhibits
           96.      05-08-2018 Motion to Strike and for Sanctions with Memorandum in
                    Support with Exhibits
           97.      05-09-2018 Notice of Fixing Case for Trial regarding Motion for Protective
                    Order
           98.      05-09-2018 Notice of Fixing Case for Trial regarding Motion for Summary
                    Judgment
           99.      05-09-2018 Rule to Show Cause regarding Motion for Protective Order
           100.     05-09-2018 Rule to Show Cause regarding Motion for Summary Judgment
           101.     05-10-2018 Motion to Strike and for Sanctions with Signed Rule to Show
                    Cause and Memorandum in Support with Exhibits
           102.     05-14-2018 Notice of Fixing Case for Trial regarding Motion to Strike and
                    for Sanctions
           103.     05-14-2018 Rule to Show Cause regarding Motion to Strike and for
                    Sanctions
           104.     05-21-2018 Served Rules to Show Cause


                                             8
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 9 of 22 PageID #: 3440




           105.     05-25-2018 Return of Service Not Made
           106.     06-01-2018 Motion to Enroll Additional Counsel, Thomas T. Townsend
           107.     06-05-2018 Motion to Enroll Additional Counsel and Signed Order
           108.     06-06-2018 Notice of Return Date on Appeal
           109.     06-13-2018 Opposition to Tucson Embedded’ s Motion for Summary
                    Judgment
           110.     06-13-2018 Plaintiff's Motion for Sanctions and Memorandum in Support
                    with Exhibits
           111.     06-13-2018 Plaintiff's Opposition to Motion to Strike and for Sanctions
           112.     06-18-2018 Notice of Fixing Case for Trial regarding Plaintiff’s Motion for
                    Sanctions
           113.     06-18-2018 Opposition to Motion for Summary Judgment
           114.     06-22-2018 Abstract of Minute Entries
           115.     06-25-2018 Reply Memorandum in Support of Motion for Summary
                    Judgment
           116.     06-26-2018 Notice of No Objection
           117.     06-26-2018 Reply Memorandum in Support of Motion for Summary
                    Judgment
           118.     06-27-2018 Answer Exceptions Affirmative Defenses and Reconventional
                    Demand for Damages
           119.     06-28-2018 Order Granting Motion for Protective Order
           120.     06-29-2018 Citation to Turbine Powered Technology, LLC
           121.     07-11-2018 Judgment on Motion to Stay Signed on July 11, 2018
           122.     07-13-2018 Notice of Service on Turbine Powered Technology, LLC
           123.     07-18-2018 Plaintiff’s Reply to Defendants' Memorandum on Plaintiff's
                    Motion for Sanctions
           124.     07-24-2018 Motion and Incorporated Memorandum to Compel Production
                    of Responses to Plaintiff's First Set of Discovery Responses
           125.     07-24-2018 Notice of R.S. 51-1401 Complaint Issued by Attorney General
           126.     07-30-2018 Judgment on Tucson Embedded System’s Motion for Summary
                    Judgment and Dismissing Tucson Embedded Systems with Prejudice


                                             9
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 10 of 22 PageID #: 3441




           127.     07-30-2018 Reasons for Judgment on Tucson Embedded System’s Motion
                    for Summary Judgment
           128.     07-31-2018 Notice of Fixing Case for Trial regarding Motion to Compel
           129.     07-31-2018 Rule to Show Cause regarding Requests for Production and
                    Reasonable Costs
           130.     08-07-2018 Return of Service of Citation
           131.     08-09-2018 Motion to Continue
           132.     08-10-2018 Judgment on Motion for Sanctions
           133.     08-10-2018 Reasons for Judgment on Motion for Sanctions
           134.     08-13-2018 Motion for New Trial
           135.     08-15-2018 Motion for New Trial with Signed Rule to Show Cause
           136.     08-16-2018 Return of Service on Rule to Show Cause for Motion to Compel
           137.     08-21-2018 Notice of Fixing Case for Trial regarding Motion for New Trial
           138.     08-21-2018 Notice of Non-Service
           139.     08-21-2018 Rule to Show Cause regarding Motion for New Trial
           140.     08-31-2018 Return of Rule to Show Cause
           141.     09-13-2018 Motion and Order to Reset Motion to Compel
           142.     09-24-2018 Unopposed Joint Motion for Protective Order
           143.     09-28-2018 Notice of Fixing Case for Trial regarding Motion to Compel
           144.     09-28-2018 Signed Motion and Order to Rest Motion to Compel
           145.     10-02-2018 Opposition to Motion for New Trial
           146.     10-10-2018 Agreed Motion and Order to Continue Hearing
           147.     10-10-2018 Reply Memorandum in Support of Motion for New Trial
           148.     10-12-2018 Notice of Fixing Case for Trial
           149.     10-29-2018 Reply Memorandum in Support of Motion to Compel
           150.     11-07-2018 Judgment on Motion for New Trial
           151.     11-7-2018 Plaintiff's Exhibits Admitted on November 7, 2018
           152.     11-16-2018 Judgment on Motion to Compel


                                            10
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 11 of 22 PageID #: 3442




           153.     11-19-2018 Judgment on Motion to Compel
           154.     11-20-2018 Memorandum in Opposition to Defendant's Proposed Judgment
                    on Motion to Compel
           155.     11-26-2018 Memorandum in Opposition to Defendants' Proposed Judgment
                    on Motion to Compel
           156.     12-03-2018 Notice of Records Deposition and Subpoena Duces Tecum -
                    Stonewall Consulting LLC
           157.     12-03-2018 Notice of Records Deposition and Subpoena Duces Tecum -
                    Willem Mast Drafting and Design LLC
           158.     12-03-2018 Notice of Records Deposition - Blaine Lafleur
           159.     12-03-2018 Notice of Records Deposition - Willem Mast
           160.     12-10-2018 Motion for Summary Judgment, Memorandum in Support and
                    Exhibits
           161.     12-12-2018 Judgment on Motion to Compel
           162.     12-13-2018 Return of Service on Willem Mast Drafting and Design LLC
           163.     12-13-2018 Return of Service on Willem Mast
           164.     12-17-2018 Notice of Fixing Case for Trial regarding Motion for Summary
                    Judgment
           165.     12-20-2018 Return on Rule to Show Cause
           166.     01-02-2019 Return of Service on Blaine LaFleur
           167.     01-02-2019 Return of Service on Stonewall Consulting LLC
           168.     01-07-2019 Motion for Appeal of Summary Judgment on Third Party
                    Petition
           169.     01-09-2019 Motion for Continuance of Hearing on Defendants' Motion for
                    Summary Judgment
           170.     01-14-2019 Motion for Appeal of Summary Judgment on Third Party
                    Petition
           171.     01-29-2019 Notice of Appeal
           172.     01-30-2019 Motion for Commission Authorizing Issuance of an Out-of-
                    State Subpoena - ENTI
           173.     01-30-2019 Motion for Commission Authorizing Issuance of an Out-of-
                    State Subpoena - ValTek


                                           11
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 12 of 22 PageID #: 3443




           174.     01-30-2019 Motion for Commission Authorizing Issuance of an Out-of-
                    State Subpoena
           175.     01-30-2019 Notice of Deposition - Foley
           176.     01-30-2019 Notice of Deposition - Jackson
           177.     02-11-2019 Return of Service on Foley
           178.     02-12-2019 Rule for Contempt and Motion for Sanctions
           179.     02-12-2019 Rule for Contempt and Motion for Sanctions
           180.     02-13-2019 Notice of Fixing Case for Trial regarding Motion for Contempt
                    of Court and Sanctions
           181.     02-19-2019 Motion for Protective Order
           182.     02-19-2019 Motion to Quash and Objections to Subpoena Duces Tecum
           183.     02-19-2019 Motion to Quash and Objections to Subpoena Duces Tecum
           184.     02-19-2019 Motion to Set Hearing on Defendants' Motion for Summary
                    Judgment
           185.     02-22-2019 Notice of Fixing Case for Trial regarding Motion for Summary
                    Judgment and Motion for Protective Order
           186.     02-25-2019 a Motion to Continue or Stay Motion for Contempt
           187.     02-25-2019 Memorandum in Support of Motion to Continue or Stay Motion
                    for Contempt
           188.     02-25-2019 Return of Service on George Jackson
           189.     02-26-2019 Memorandum in Opposition to Defendants Motion to Continue
                    or State Motion for Contempt
           190.     03-01-2019 Memorandum in Opposition to Motion to Withdraw Counsel of
                    Record by Defendants
           191.     03-04-2019 Amended Motion to Withdraw as Counsel for Defendants
                    Donald Foley and George Jackson
           192.     03-06-2019 Memorandum in Opposition to Motion to Withdraw as Counsel
                    of Record by Defendants
           193.     03-08-2019 Motion to Enroll as Counsel of Record and Request for Notice
           194.     03-09-19 Contempt Hearing




                                            12
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 13 of 22 PageID #: 3444




           195.     03-12-2019 Signed Order on Motion to Enroll as Counsel of Record, Ryan
                    M. Goudelocke
           196.     03-13-2019 Bench Warrant (Kenneth Braccio)
           197.     03-13-2019 Bench Warrant (David Crowe)
           198.     03-13-2019 Bench Warrant (David Crowe)
           199.     03-15-2019 Notice of Intent to Seek Supervisory Writs
           200.     03-20-2019 Order Granting Motion to Withdraw, Adam G. Young, John
                    Alden Meade, S. Patrick Skiles, T. Taylor Townsend
           201.     03-20-2019 Proposed Judgment on Motions
           202.     03-21-2019 Proposed Judgment on Motions
           203.     03-24-2019 Notice of Return Date
           204.     03-27-2019 Affidavit of Service
           205.     03-27-2019 Notice of Deposition and Subpoena Duces Tecum
           206.     03-28-2019 Rule for Contempt and Motion for Sanctions
           207.     03-29-2019 Motion to Strike
           208.     04-01-2019 Request for Witness Subpoena
           209.     04-04-2019 Notice of Fixing Case for Trial regarding Motion for Contempt
                    and Motion for Sanctions
           210.     04-04-2019 Rules to Show Cause regarding Designated Facts, Designated
                    Matters in Evidence and Order Striking Out Pleadings
           211.     04-05-2019 Motion for New Trial
           212.     04-10-2019 Motion for New Trial
           213.     04-10-2019 Return of Witness Subpoena
           214.     04-11-2019 Return on Subpoena Served
           215.     04-15-2019 Memorandum in Opposition to Motion for Protective Order
           216.     04-15-2019 Memorandum in Opposition to Motion to Quash
           217.     04-16-2019 Notice of Removal
           218.     04-23-2019 Notice of Judgment to Kent Ellsworth




                                            13
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 14 of 22 PageID #: 3445




           219.     05-06-2019 Motion of Clerk for Extension of Time for Fling Record with
                    First Circuit Court of Appeal
           220.     08-30-2019 Judgment Remanding Case
           221.     09-05-2019 Ex Parte Motion and Order to Substitute Counsel, Jennifer L.
                    Thornton, William M. Ross, Christian S. Chaney
           222.     09-16-2019 Motion-Petition for Suspensive Appeal and Order
           223.     09-16-2019 Signed Order Granting Suspensive Appeal
           224.     09-17-2019 Request for Notice
           225.     09-18-2019 Ex Parte Motion and Order for Designation of Appellate
                    Record
           226.     09-23-2019 Opposition to Plaintiff's Ex Parte Motion for Designation of
                    Appellate Record
           227.     09-24-2019 Posting of Security for Suspensive Appeal
           228.     9-19-2019 Motion for Suspensive Appeal
           229.     9-20-2019 Ex Parte Motion for Designation of Appellate Record
           230.     10-07-2019 Rule to Show Cause Why Order of Appeal Should Not Be
                    Revoked & Order Setting Hearing
           231.     10-15-2019 Unopposed Amended Motion to and Order for Designation of
                    Appellate Record
           232.     10-29-2019 Rule for Contempt of Court and Motion for Sanctions
           233.     10-29-2019 Rule to Show Cause Why Order of Appeal Should Not be
                    Revoked & Order Setting Hearing
           234.     10-31-2019 Notice of Fixing Case for Trial regarding Plaintiff’s Motion for
                    Contempt and Sanctions
           235.     11-08-2019 Opposition to Plaintiff's Rule to Show Cause Why Order of
                    Appeal Should Not be Revoked
           236.     11-13-2019 Memorandum in Opposition to Rule for Contempt Against
                    Arizona Turbine Technology, Inc.
           237.     11-13-2019 Motion to Continue Hearing on Motion for Contempt with
                    Incorporated Memorandum
           238.     11-15-2019 Motion for Hearing on Scheduling Order and to Set Trial Date
           239.     11-18-2019 Rule for Contempt of Court and Motion for Sanctions


                                            14
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 15 of 22 PageID #: 3446




           240.     11-19-2019 Notice of Fixing Case for Trial regarding Plaintiff’s Motion for
                    Contempt of Court and Sanctions
           241.     11-20-2019 Motion to Strike and for Sanctions Pursuant to Article 863 with
                    Incorporated Memorandum in Support
           242.     11-25-2019 Exceptions of No Cause of Actions and Prescription
           243.     11-25-2019 Memorandum in Opposition to Motion for Contempt
           244.     11-26-2019 Signed Rule to Show Cause on Exceptions
           245.     11-27-2019 Opposition to Defendants' Motion to Strike and for Sanctions
           246.     12-03-2019 Order Setting Jury Trial
           247.     12-06-2019 Notice of Costs for Appeal
           248.     12-09-2019 Motion and Incorporated Memorandum to Traverse Trial Date
           249.     12-10-2019 Motion to Defer All Pending Motions and Exceptions to Trial
                    Date and Motion to Close Discovery and Opposition to the Motion to
                    Traverse the Trial Date
           250.     12-10-2019 Motion to Defer Pending Motions and Exceptions and Signed
                    Order
           251.     12-10-2019 Rule to Show Cause Motion Traverse Trial Date
           252.     12-12-2019 Motion and Incorporated Memorandum to Traverse Trial Date
                    with Signed Rule to Show Cause
           253.     12-12-2019 Motion to Traverse and Motion to Vacate Trial Date and Set
                    Scheduling Conference and Combined Memorandum in Support
           254.     12-17-2019 Objection to TPT's Improper Attempt to Have Its Motion
                    Treated as Ex Parte Matter and Request that Motion be Stricken Pursuant
                    to Rule 9.8
           255.     12-18-2019 Judgment Denying Turbine's Request to Revoke Suspensive
                    Appeal and Security Amount
           256.     12-18-2019 Order Setting Motion for Hearing
           257.     12-20-2019 Judgment Confirming Turbine Powered Technology, LLC's
                    Motion for Contempt and Sanctions will not be heard on 1-15-20
           258.     12-20-2019 Notice of Fixing Case for Trial - Motion to Traverse the Trial
                    Date
           259.     12-20-2019 Notice of Fixing of Trial regarding Motion be Stricken



                                            15
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 16 of 22 PageID #: 3447




           260.     12-20-2019 Notice of Fixing of Trial regarding Motion to Travers and
                    Vacate Trial Date
           261.     12-20-2019 Notice of Service
           262.     12-23-2019 Corrected Notice of Fixing Case for Trial
           263.     12-26-2019 Notice of Return Date
           264.     12-30-2019 Motion for Relief Pursuant to Article 1474 and Incorporated
                    Memorandum
           265.     01-02-2020 Notice of Appeal
           266.     01-07-2020 Notice of Suggestion of Bankruptcy
           267.     01-09-2020 Memorandum in Opposition to Motion to Defer All Pending
                    Motions and Exceptions to Trial Date and Motion to Close Discovery
           268.     01-09-2020 Memorandum in Opposition to Turbine Powered Technology's
                    Motion for Relief Pursuant to Article 1471
           269.     01-13-2020 Reply to Opposition to Plaintiff's Motion to Defer and Motion
                    for Relief Pursuant to La. C.C.P. Article 1471
           270.     01-14-2020 Motion for Leave to File Amended and Supplemental
                    Reconventional Demand
           271.     01-15-2020 Minutes of Hearing regarding Motion to Traverse Trial Date
           272.     01-15-2020 Motion to Traverse Trial Date Hearing Transcript
           273.     01-17-2020 Notice of Intention to Apply for Supervisory Writs
           274.     01-23-2020 Notice of Fixing Case for Trial regarding Motion for Leave to
                    File First Amended and Supplemental Reconventional Demand
           275.     01-27-2020 Judgment Granting Motion to Traverse the Trial Date
           276.     02-03-2020 Notice of Fixing Case for Trial regarding Motion for Leave to
                    File First Amended and Supplemental Reconventional Demand
           277.     02-03-2020 Notice of Service
           278.     02-05-2020 Motion and Order of Clerk for Extension of Time for Filing
                    Record with First Circuit Court of Appeal
           279.     02-12-2020 Notice of Service
           280.     02-19-2020 Motion for Authorization to Produce Evidence




                                            16
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 17 of 22 PageID #: 3448




           281.     02-21-2020 Notice of Fixing Case for Trial regarding Motion for
                    Authorization to Produce Evidence
           282.     03-04-2020 Subpoena Duces Tecum & Notice of Deposition (Records
                    Only)
           283.     05-19-2020 Opposition to Motion and Incorporated Memorandum in
                    Support for Leave to File First Amended and Supplemental Reconventional
                    Demand
           284.     06-02-2020 Ex Parte Consent Judgment for Authorization to Produce
                    Evidence
           285.     06-11-2020 Notice of Fixing Case for Trial Before Civil Jury
           286.     06-11-2020 Request for Subpoenas
           287.     06-15-2020 Ex Parte Motion for Letter Rogatory
           288.     06-15-2020 Motion to Compel and Memorandum in Support
           289.     06-16-2020 Order for Letter Rogatory
           290.     06-16-2020 Subpoena Duces Tecum (Eco-Stim)
           291.     06-16-2020 Subpoena Duces Tecum (Gordon Brothers)
           292.     06-16-2020 Subpoena Duces Tecum (Tucson Embedded)
           293.     06-17-2020 Motion and Order to Withdraw Counsel, Eric Isaiah Holden
                    Hoggatt
           294.     06-17-2020 Notice of Fixing Case for Trial regarding Motion to Compel
                    Discovery Responses
           295.     06-17-2020 Subpoena Duces Tecum
           296.     06-23-2020 Memorandum in Opposition to Motion to Compel
           297.     06-23-2020 Reply Memorandum in Support of Motion for Leave to File
           298.     06-24-2020 Hearing Transcript regarding Motions Hearing
           299.     06-25-2020 Notice of Intention to Apply for Supervisory Writs
           300.     06-29-2020 Motion to Fix Time for Filing Supervisory Writs
           301.     07-01-2020 Minutes of June 24, 2020 Hearing
           302.     07-02-2020 Subpoena Duces Tecum (Gordon Brothers)
           303.     07-02-2020 Subpoena Duces Tecum (Eco-Stim)



                                            17
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 18 of 22 PageID #: 3449




             304.       07-06-2020 Motion by Clerk for Extension of Time of Return Date
             305.       07-07-2020 Judgment on Motion to Compel and Motion for Leave to File
             306.       07-20-2020 Motion to Compel and for Additional Interrogatories
             307.       07-20-2020 Re-urged Motion to Compel Discovery Responses
             308.       07-27-2020 Motion and Order to Continue and Reset Motions to Compel
             309.       07-27-2020 Notice of Fixing Case for Trial
             310.       07-28-2020 Motion to Compel Discovery Responses
             311.       07-31-2020 Memorandum in Opposition to Motion to Compel Discovery
                        Responses
             312.       08-03-2020 Notice of Fixing Case for Trial regarding Re-Urged Motion to
                        Compel Discovery and Motion to Compel
             313.       08-03-2020 Opposition to Motion to Compel Discovery Responses
             314.       08-03-2020 Reply Memorandum in Support of Motion to Compel and Re-
                        Urged Motion to Compel
             315.       08-04-2020 Motion for Leave to File Sur-Reply Brief and Proposed Order
                        and Sur-Reply Memorandum in Opposition to Defendants' Motion to
                        Compel
             316.       08-04-2020 Notice of Filing Notice of Removal
             317.       08-07-2020 Minutes regarding Hearing of Re-Urged Motion to Compel and
                        Motion to Compel
          The following documents constitute the record with First Circuit Court of Appeal, State of

   Louisiana in Docket No. 2018-CA-0881:

             1.          07-02-2018 Notice Lodging
             2.          07-02-2018 Record Volume 01 of 05
             3.          07-02-2018 Record Volume 02 of 05
             4.          07-02-2018 Record Volume 03 of 05
             5.          07-03-2018 Record Volume 04 of 05
             6.          07-03-2018 Record Volume 05 of 05




                                                 18
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 19 of 22 PageID #: 3450




           7.        07-02-2018 Oral Argument Request David Crow, Arizona Turbine
                     Technology, Inc., Kenneth Braccio, Advanced Turbine Services, LLC and
                     Donald I. Foley, Jr.
           8.        07-23-2018 Motion Supplement David Crow, Arizona Turbine
                     Technology, Inc., Kenneth Braccio, Advanced Turbine Services, LLC and
                     Donald I. Foley, Jr.
           9.        07-28-2018 Brief Appellant David Crow, Arizona Turbine Technology,
                     Inc., Kenneth Braccio, Advanced Turbine Services, LLC and Donald I.
                     Foley, Jr.
           10.       07-28-2018 Correspondence Non-Compliant Brief Checklist David Crow,
                     Arizona Turbine Technology, Inc., Kenneth Braccio, Advanced Turbine
                     Services, LLC and Donald I. Foley, Jr.
           11.       07-28-2018 Correspondence Received David Crow, Arizona Turbine
                     Technology, Inc., Kenneth Braccio, Advanced Turbine Services, LLC and
                     Donald I. Foley, Jr.
           12.       08-14-2018 Notice Supplementation
           13.       08-17-2018 Correspondence Non-Compliant Brief Checklist Turbine
                     Powered Technology, LLC
           14.       08-21-2018 Brief Appellee Turbine Powered Technology, LLC
           15.       08-27-2018 Brief Reply David Crowe, Arizona Turbine Technology, Inc.,
                     Kenneth Braccio, Advanced Turbine Services, LLC and Donald I. Foley,
                     Jr.
           16.       09-10-2018 Correspondence Received David Crowe w, Arizona Turbine
                     Technology, Inc., Kenneth Braccio, Advanced Turbine Services, LLC and
                     Donald I. Foley, Jr.
           17.       09-27-2018 Motion Miscellaneous David Crowe, Arizona Turbine
                     Technology, Inc., Kenneth Braccio, Advanced Turbine Services, LLC and
                     Donald I. Foley, Jr.
           18.       10-05-2018 Motion Opposition Turbine Powered Technology, LLC
           19.       11-01-2018 Docket November 1, 2018
           20.       04-14-2019 Correspondence Received David Crowe, Arizona Turbine
                     Technology, Inc., Kenneth Braccio, Advanced Turbine Services, LLC and
                     Donald I. Foley, Jr.
           21.       08-28-2019 Correspondence Received David Crowe, Arizona Turbine
                     Technology, Inc., Kenneth Braccio, Advanced Turbine Services, LLC and
                     Donald I. Foley, Jr.


                                           19
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 20 of 22 PageID #: 3451




             22.        09-05-2019 Decision Appeal
             23.        09-05-2019 Notice Judgment and Disposition
             24.        02-13-2020 Correspondence: Record Return
         The following documents constitute the record with First Circuit Court of Appeal, State of

   Louisiana in Docket No. 2018-CW-0537:

             1.         04-24-2018 Application Writ Vol 1 of 3
             2.         04-24-2018 Application Writ Vol 2 of 3
             3.         04-24-2018 Application Writ Vol 3 of 3
             4.         04-24-2018 Notice Writ
             5.         04-27-2018 Brief Opposition Vol 01 of 03
             6.         04-27-2018 Brief Opposition Vol 02 of 03
             7.         04-27-2018 Brief Opposition Vol 03 of 03
             8.         05-03-2018 Reply Brief in Support
             9.         05-29-2018 Order Interim
             10.        04-14-2019 Correspondence Received
             11.        09-05-2019 Decision Writ
             12.        09-05-2019 Notice Judgment and Disposition
         The following documents constitute the record with First Circuit Court of Appeal, State of

   Louisiana in Docket No. 2020-CW-0170:

             1.         02-13-2020 Application Writ Vol 01 of 02 by Advanced Turbine Services,
                        LLC and Kenneth Braccio
             2.         02-13-2020 Application Writ Vol 02 of 02 by Advanced Turbine Services,
                        LLC and Kenneth Braccio
             3.         02-13-2020 Notice Writ
             4.         02-14-2020 Correspondence Received Turbine Powered Technology, LLC
             5.         03-05-2020 Brief in Opposition by Turbine Powered Technology, LLC
             6.         03-09-2020 Reply Brief in Support by Advanced Turbine Services, LLC
                        and Kenneth Braccio


                                                 20
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 21 of 22 PageID #: 3452




              7.         04-28-2020 Decision Writ
              8.         04-28-2020 Notice Judgment and Disposition
         The following documents constitute the record with First Circuit Court of Appeal, State of

   Louisiana in Docket No. 2020-CW-0553:

              1.         07-01-2020 Application Writ by Advanced Turbine Services, LLC and
                         Kenneth Braccio
              2.         07-02-2020 Notice Writ
              3.         07-08-2020 Correspondence Received Turbine Powered Technology, LLC
              4.         07-21-2020 Brief in Opposition by Turbine Powered Technology, LLC
              5.         08-04-2020 Correspondence Received Advanced Turbine Services, LLC
                         and Kenneth Braccio
              6.         08-06-2020 Decision Writ
              7.         08-06-2020 Notice Judgment and Disposition
         The following documents constitute the record with Supreme Court, State of Louisiana in

   Docket No. 2019-C-01548:

              1.         10-01-2019 Application of Turbine Powered Technology, LLC for Writ of
                         Certiorari or Review
              2.         10-02-2019 Notice of Filing
              3.         10-16-2019 Opposition Brief by Advanced Turbine Services, LLC and
                         Kenneth Braccio
              4.         10-23-2019 Reply Brief for Writ or Review of Court Appeal
              5.         11-19-2019 Order Denying Writ Application
         D.        A certificate by counsel that the above constitutes the State Court record.

         Undersigned counsel hereby certifies that the above constitutes the State Court record.




                                                  21
Case 6:20-cv-00986-MJJ-CBW Document 17 Filed 09/05/20 Page 22 of 22 PageID #: 3453




                                             Respectfully submitted,


                                             /s/ __Christian S. Chaney ____________________
                                             STANLEY, REUTER, ROSS, THORNTON &
                                             ALFORD, L.L.C.
                                             Jennifer L. Thornton (#27109)
                                             William M. Ross (#27064)
                                             Christian S. Chaney (#37068)
                                             Patrick M. Bollman (#38674)
                                             909 Poydras St., Suite 2500
                                             New Orleans, LA 70112
                                             Telephone: (504) 523-1580
                                             Fax: (504) 524-0069
                                             E-mail: jlt@stanleyreuter.com
                                             E-mail: wmr@stanleyreuter.com
                                             E-mail: csc@stanleyreuter.com
                                             E-mail: pmb@stanleyreuter.com

                                             Attorneys for Advanced Turbine Services, LLC and
                                             Kenneth Braccio


                                 CERTIFICATE OF SERVICE

          I, undersigned counsel, do hereby certify that I have filed the above and foregoing

   document with the Clerk of Court and served upon all counsel of record using the Court’s CM/

   ECF System on this 5th day of September, 2020.

                                              /s/ Christian S. Chaney__________




                                               22
